393 U.S. 76 (1968)
BOUNDS, WARDEN
v.
CRAWFORD.
No. 279.
Supreme Court of United States.
Decided October 21, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Thomas Wade Bruton, Attorney General of North Carolina, and Andrew A. Vanore, Jr., for petitioner.
PER CURIAM.
The motion of the respondent for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of Witherspoon v. Illinois, 391 U.S. 510, and for consideration of the other constitutional questions raised in the case.
MR. JUSTICE BLACK dissents.